Citation Nr: 0122060	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  98-13 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals, 
fracture, right tibial plateau, with degenerative changes, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1981.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
August 1997 and issued to the veteran in September 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In the August 1997 decision, the RO 
denied an evaluation in excess of 10 percent for the 
veteran's service-connected right knee disability.  In August 
1998, the veteran timely disagreed with the 10 percent 
evaluation assigned, and, after a statement of the case was 
issued, the veteran submitted a timely substantive appeal in 
September 1998.  

Subsequently, the RO increased the evaluation assigned for 
the veteran's right knee disability to 20 percent, and then 
to 30 percent, effective as of the date the claim was 
submitted, with the exception of a period during which the 
veteran received a 100 percent evaluation under 38 C.F.R. 
§ 4.30 (temporary total evaluation for convalescence).  
Because a 30 percent evaluation is not the highest evaluation 
available under the applicable diagnostic criteria, the 
veteran's claim for an increased evaluation is still a viable 
issue for appellate consideration by the Board.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted before the undersigned Board Member in 
March 2001.  During the Travel Board hearing, the veteran 
submitted additional evidence.  That evidence was not 
previously of record, is relevant to the issue on appeal, and 
has not been reviewed by the RO.  The veteran submitted a 
written waiver of her right to review of that additional 
evidence by the agency of local jurisdiction.  The veteran's 
waiver is valid, and the Board may complete appellate review, 
including review of the new evidence, on the merits.  38 
C.F.R. § 20.1304(c) (2000).

At the March 2001 Travel Board hearing, the veteran testified 
that her service-connected right knee disability had caused 
left knee problems, and she submitted a statement from a 
private physician reflecting that bilateral magnetic 
resonance imaging (MRI) examination of the knees was 
required.  The veteran appears to be rasing a claim that she 
is entitled to service connection for a left knee disorder as 
secondary to the service-connected right knee disability.  
The veteran's contentions and the evidence regarding a left 
knee disorder are referred to the RO for clarification and 
any appropriate action.  

The Board also notes that, after July 14, 1999, but prior to 
November 9, 2000, the RO denied as not well-grounded claims 
for service connection for a disorder or disorders of the 
right ankle, hip, and lumbar back, claimed as secondary to a 
service-connected right knee disability.  The Board refers 
these claims to the RO for any action necessary, and for 
readjudication under the Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained.

2.  The veteran's service-connected right knee disability is 
manifested by traumatic arthritis with degenerative changes, 
antalgic gait, pain, stiffness, swelling, occasional locking, 
limitation of extension varying from 5 degrees to 21 degrees, 
noncompensable limitation of flexion, and pain on motion both 
with extension and flexion. 

3.  The right knee disability is not manifested by recurrent 
instability or subluxation, or by nonunion or loose motion. 


CONCLUSION OF LAW

The criteria for an increased evaluation to 40 percent for 
service-connected right knee disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5259, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to an increased 
evaluation for her service-connected right knee disability, 
which is currently evaluated as 30 percent disabling.  The 
veteran contends that the assigned evaluation does not 
adequately address or include consideration of her pain, 
swelling, stiffness, and other symptomatology.

Historically, by a rating decision prepared in November 1981 
and issued in December 1981, the veteran was granted service 
connection for residuals, fracture, right tibial plateau.  
The RO assigned a 20 percent evaluation, under Diagnostic 
Code (DC) 5257, effective the day following the veteran's 
service separation.  In a January 1983 rating decision, the 
evaluation assigned for the right knee disability was 
decreased to noncompensable.  That noncompensable evaluation 
remained in effect when the veteran submitted the 1997 claim 
underlying this appeal.  

By a claim submitted in July 1997, the veteran sought an 
increased (compensable) evaluation for her service-connected 
right knee disability.  The RO increased the evaluation for 
residuals, fracture, right tibial plateau, to 10 percent, 
under 38 C.F.R. § 4.71a, DC 5257, effective as of the date of 
the veteran's claim.  After the veteran disagreed with that 
evaluation, the RO expanded the evidence of record and 
recharacterized the veteran's service-connected disability as 
residuals, fracture, right tibial plateau, with degenerative 
changes.  The disability was then evaluated as 30 percent 
disabling under DC 5261.  The effective date assigned for 
that 30 percent evaluation was in July 1997, with the 
exception of a temporary 100 percent evaluation under 
38 C.F.R. § 4.30 (temporary total evaluation for 
convalescence) from late December 1997 through January 31, 
1998 following arthroscopy and shaving of the right lateral 
meniscus.

On VA examination in August 1997, the veteran reported near-
constant dull, aching pain in the right knee with radiation 
down to the right ankle.  In addition, she reported weakness, 
stiffness, and swelling of the right knee, and instability 
going up and down stairs.  The right knee did not lock, but 
she had fatigability and lack of endurance.  Prolonged 
standing, driving, sitting, bending, or kneeling increased 
the pain.  She had to reduce use of ibuprofen due to 
gastrointestinal side effects.  She used three knee braces, 
which she alternated, depending on the physical demands of 
the activity she was performing.  

Objectively, the veteran had a limp on the right, normal 
station, and satisfactory heel and toe walk.  She was able to 
squat and arise.  There was tenderness over the medial and 
lateral collateral ligaments, but no subluxation or 
dislocation.  There was mild anterior-posterior instability 
without medial or lateral instability.  Strength in the lower 
extremities was 5/5, both right and left.  Range of motion of 
the right knee was from 10 degrees of extension to 124 
degrees of flexion, with pain on range of motion.  The 
veteran was scheduled for arthroscopic examination in 
December 1997.

On a VA orthopedic examination in December 1997, prior to 
arthroscopy, the veteran reported periodic swelling, popping, 
and a feeling that the right knee was unstable.  She reported 
that although it felt like it was going to give away, it had 
not actually given out.  There was no effusion, but there was 
some mild crepitus.  There was no gross instability.  
Radiologic findings showed early degenerative changes.  The 
impression was a possible lateral meniscus tear.  

The arthroscopy in December 1997 disclosed that there were no 
loose bodies within the medial or lateral areas, that the 
patellofemoral joint was well maintained, and that the 
anterior cruciate ligament was intact.  Some degenerative 
changes were found within the lateral compartment, including 
slight softening of the femoral and tibial cartilaginous 
surfaces.  There was a small defect on the lateral aspect of 
the femoral condyle, and a tear in the lateral meniscus.  A 
portion of the lateral meniscus protruded into the joint 
space.  The lateral meniscus was debrided to a smooth edge. 

A private examination conducted in August 1998 disclosed that 
the veteran lacked the last five degrees of extension and 
flexion was painful above 90 degrees.  There was no atrophy.  
There was tenderness at the medial and lateral joint lines.  
There was slight anterior-posterior laxity and there was 
tenderness at the tibial tendons.  Radiologic examination 
disclosed post-traumatic osteoarthritic degenerative changes 
with marked lateral tibial plateau fracture residuals.  

On VA examination conducted in September 1998, the veteran 
reported increased right knee pain since August 1997.  She 
reported intermittent effusions, limping, and pain with 
driving for more than one hour.  An effusion was present on 
the lateral aspect of the right knee.  There was crepitus 
with movement of the patella.  Range of motion was from 20 
degrees of extension to 70 degrees of flexion.  The examiner 
concluded that right knee discomfort and pain resulted in 
altered ambulation.

On VA examination conducted in April 1999, there was no 
redness, warmth, or effusion of the right knee.  There was 
slight crepitance of the patella on movement.  Range of 
motion of the right knee was from 20 degrees of extension to 
100 degrees of flexion.  There was no lateral or medial 
instability, although there was discomfort with testing for 
instability.

The veteran undertook a fee-basis physical therapy program in 
1999.  The June 1999 status report of that therapy reflects 
that she improved her range of flexion to 128 degrees with 
pain and 114 degrees without pain.  She also demonstrated 
significant improvement in right knee extension.  Her range 
of extension improved from 21 degrees of extension, measured 
on VA evaluation in April 1999, to a limitation of 8 degrees.  
Her functional level and right quadriceps strength remained 
unchanged.

VA outpatient treatment notes dated from December 1999 to 
February 2001 show that the veteran continued to complain of 
right knee pain.  A treatment note dated in June 1999 
reflects that the veteran was using a knee brace.  The right 
knee was positive for crepitus.  Her pain medication was 
changed.  In February 2001, she reported that the sleeping 
medication caused her too much sleepiness the next day.  

A private examination in August 2000 disclosed lateral joint 
line tenderness, tenderness in the posterior aspect of the 
knee, and stable collateral ligaments.  The physician 
discontinued pain medicine and recommended an exercise 
program of swimming and bicycle riding.  The physician also 
ordered bilateral MRIs of the knees and/or bilateral knee 
arthroscopy.

February 2001 private outpatient clinical treatment notes 
show that the veteran's knees were tender and stiff.  There 
was limited movement of the right knee, but no edema.

At a Travel Board hearing in March 2001, the veteran 
testified that she had to be extremely careful when walking 
on areas that were not flat and had to guard against popping 
her knee when walking on gravel or other non-smooth surfaces.  
Limited motion of her right knee caused a stiff-legged gait 
if she attempted to run.  She had two elastic-type knee 
braces, of different lengths and sizes, and a "more major 
brace" that she used when riding an exercise bicycle or when 
doing activities at work.  She carried a knee brace with her 
at all times for use whenever she undertook an activity for 
which she required a brace.  

The veteran said that she had to be very cautious going up or 
down stairs because the knee had a tendency to have weakness.  
She testified that there was locking occasionally, although 
this was not a prominent feature of her symptomatology.  If 
she turned too fast, the right leg below the knee did not 
move with the rest of her body, and this caused excruciating 
pain.  When the knee was too painful at night, she had to 
take a prescribed sleeping pill.  

The veteran also testified that with her education program, 
she was in the classroom or working 40 to 50 hours per week.  
Medication she was taking to control knee symptomatology was 
causing vertigo.  She drove to the Traveled Board hearing, a 
distance of 200 miles, or four hours, but her knee was 
painful, and she had to stop and stretch during the trip.  If 
she did not, she would feel very stiff and achy.  The veteran 
testified that arthroscopy of the knee had not resulted in 
lasting improvement and that she now had the same problems 
with extension that she had prior to that surgery.  She had 
pain with extension, beginning at 30 or 40 degrees, and had 
pain with flexion from about 90 degrees.  

Under DC 5261, 10 percent disability evaluation is provided 
where extension of a leg at the knee is limited to 10 
degrees; and a 20 percent evaluation is available for 
extension limited to 15 degrees.  When leg extension is 
limited to 20 degrees, a 30 percent evaluation is assigned; 
when extension is limited to 30 degrees, a 40 percent 
evaluation is assigned; and, when extension is limited to 45 
degrees, a 50 percent evaluation is assigned.  38 C.F.R. § 
4.71a, DC 5261 (2000).

In this case, the veteran's measured limitation of extension 
has varied from 5 degrees (private examination, August 1998) 
to 21 degrees (VA evaluation, April 1999).  Normal or full 
extension of the leg at the knee is to zero degrees.  
38 C.F.R. § 4.71, Plate II.  In pertinent part, as set forth 
above, extension limited to 20 degrees (lack of the last 20 
degrees of extension needed to reach normal (zero degrees) 
extension, warrants a 30 percent evaluation.  Although the 
veteran met that criterion on some examinations during the 
pendency of this appeal, as, for example, in April 1999, she 
did not meet that criterion in June 1999, following 
improvement in her range of motion when she underwent 
physical therapy.  

Apparently, as the Board gathers from the veteran's March 
2001 testimony, she was unable to retain the improved 
movement of the right knee after the arthroscopy and the 
disability increased in severity; in essence, returning to 
the more severely disabling level of disability previously 
reported.  The Board finds that the veteran's testimony in 
this regard is credible.  The evidence thus establishes 
limitation of extension to 21 degrees, which warrants a 30 
percent evaluation, but does not establish that the condition 
meets or approximates the criteria for a 40 percent 
evaluation under DC 5261.  This would require a 30-degree 
limitation of extension. 

The Board also notes that the veteran testified that she was 
scheduled to undergo further knee evaluation in April 2001, 
and she stated that she would submit the clinical records of 
that further treatment to the Board.  That evidence has not 
been received by the Board.  The Board concludes, therefore, 
that no additional clinical evidence was available or that 
the additional evidence did not reflect increased severity, 
as the veteran did not submit that evidence or indicate that 
she wished for assistance in obtaining any further 
documentation.  Given these circumstances, the development 
accomplished by the RO, including the relatively complete 
medical reports of record, the veteran's recent testimony and 
the Board's decision in this appeal, the Board concludes that 
no further development is necessary to comply with the VA's 
duty to assist the veteran with her claim.  See 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

In addition to the actual limitation of extension, the 
evidence shows that the veteran also has pain on both 
extension and flexion, as well as other symptoms of right 
knee disability.  Such symptoms include swelling, decreased 
muscle strength, and diagnosed degenerative changes.  The 
Court of Appeals for Veterans Claims (Court) has held that 
the severity of pain on motion and limitation of motion as a 
result of pain are separate disability factors not 
encompassed by diagnostic codes such as DC 5261 based on 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  

In other words, even though the veteran is compensated for 
lost motion by a 30 percent evaluation under DC 5261, it 
remains for consideration whether she should also be 
compensated for the extent to which retained motion is 
painful.  In this case, the medical evidence reflects, for 
example, that when she was able to flex her knee to 128 
degrees, she had pain on flexion beyond 114 degrees.  Thus, 
the veteran's testimony that she had pain on extension 
beginning at 30 or 40 degrees of limitation is also credible, 
and is consistent with her need for a knee brace when 
performing activities involving more than slight use of the 
knees.

The medical evidence includes at least two notations that the 
veteran had pain on flexion of the right knee beyond 90 
degrees.  This medical evidence is consistent with the 
veteran's testimony that she had pain on flexion beginning at 
about 90 degrees.  Limitation of flexion of a leg at the knee 
is rated as noncompensable (zero percent) when limited to 60 
degrees, 10 percent when limited to 45 degrees, and 20 
percent when limited to 30 degrees.  38 C.F.R. § 4.71a, DC 
5260.  In this case, as the veteran's knee flexion is to 90 
degrees without pain, and she is able to flex beyond 90 
degrees with pain, she would not be entitled to a compensable 
evaluation for limitation of flexion, even with consideration 
of the extent to which motion, although present, is painful.  

In addition to limitation of motion, the veteran also 
experiences locking and a "giving out" feeling in the right 
knee.  Such symptoms may be evaluated under DC 5258 if due to 
dislocated semilunar cartilage, or under DC 5259 if the 
veteran remains symptomatic after removal of semilunar 
cartilage.  In this case, the RO assigned DC 5257 prior to 
the diagnosis of a cartilage tear and debridement in December 
1997, and then recharacterized the veteran's knee disability 
under DCs 5010 and 5261, so as to include the findings of 
degenerative changes after the meniscal shaving was 
performed.  Although the Court has interpreted DCs 5010 and 
5261 as encompassing pain, including pain due to degenerative 
changes, DCs 5010 and 5261 have not been interpreted as 
encompassing locking or symptoms due to removal of semilunar 
cartilage.  

In this case, the veteran underwent less than total removal 
of semilunar cartilage.  The surgeon described the 
debridement of the lateral meniscus to a smooth edge.  The 
veteran herself testified that locking was not a prominent 
feature of her disability, and she had only fallen once that 
she recalled due to giving away of the knee.  Given the 
description of the operative procedure and the veteran's 
statements of the low frequency of "locking," the Board 
finds that veteran does not meet the criteria for application 
of DC 5259, used to evaluate symptomatic residuals following 
removal of semilunar cartilage.  In any event, if this DC 
were applied by analogy, only a noncompensable (0 percent) 
evaluation would be warranted.  

Since these symptoms have not been evaluated under a separate 
compensable rating, the Board has considered these symptoms 
in determining the appropriate evaluation of the veteran's 
right knee disability under DC 5261.  The Board finds that, 
given the severity of pain described by the veteran, and the 
additional extent (beyond which loss of motion is compensated 
by the 30 percent evaluation under DC 5261) of pain on 
motion, both in extension and flexion, and given the 
veteran's description of infrequent episodes of locking or 
giving way of the knee, the disability meets or at least 
approximates the criteria for a 40 percent evaluation under 
DC 5261.  

The Board has also considered whether the veteran meets the 
criteria for an evaluation in excess of 40 percent.  The 
veteran's compensable evaluation for limitation of motion of 
the knee under DC 5261 contemplates pain and includes 
arthritis, so that an increased evaluation in excess of 40 
percent based on evidence of pain or degenerative joint 
disease of the knee is not warranted.  See VAOPGCPREC 9-98 
(1998); VAOPGCPREC 23-97 (1997).  In particular, DC 5003 
precludes combining a compensable evaluation for arthritis.  
Therefore, an increased evaluation in excess of 40 percent 
based on the diagnosis of degenerative changes is not 
available under DC 5010, which applies the criteria of DC 
5003.  Similarly, a separate compensable evaluation for 
degenerative changes of the right knee is inapplicable.  38 
C.F.R. § 4.59 is not applicable.  

The Board has considered whether the evidence as to pain and 
functional loss warrants an evaluation in excess of 40 
percent.  The evidence reflects that the veteran has 
maintained her own residence, cares for her children, and 
that her school attendance and work are the equivalent of a 
40- to 50-hour workweek.  The Board also notes that the 
veteran was able to drive to her hearing unassisted, although 
such activity was painful.  Overall, the Board finds this 
disability picture is consistent with a 40 percent 
evaluation, but this disability picture is not consistent 
with a finding that the veteran is 50 percent disabled as a 
result of her service-connected knee disability.  

The record does not demonstrate that the veteran's disability 
picture is exceptional or unusual so as to warrant 
consideration of an extra-schedular rating under 38 C.F.R. 
§ 3.321 (2000).  There is no evidence, for example, of marked 
interference with employment.  The veteran is in the process 
of obtaining a Master's degree.  The evidence establishes 
that she has not required frequent hospitalization.  In 
short, there is no evidence which suggests that the 
application of the regular schedular standards is 
impractical.  There is medical evidence that the veteran 
should adopt a regular exercise program, to include swimming, 
but the Board finds that a medical requirement to participate 
in an exercise program is not exceptional or unusual, and is 
consistent with the assigned 40 percent schedular evaluation. 

The veteran does not demonstrate any other manifestation of 
disability which would warrant a schedular evaluation in 
excess of 40 percent, or a separate compensable evaluation, 
such as nonunion of the tibia and fibula, ankylosis, or 
shortening of the left lower extremity.  See DCs 5256, 5262, 
5263, 5275.  In conclusion, the evidence warrants a 40 
percent evaluation, but is not in equipoise to warrant an 
evaluation in excess of 40 percent.  The provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt (West 1991 & 
Supp. 2001) are not applicable.


ORDER

An increased evaluation to 40 percent for right knee 
disability is granted, subject to laws and regulations 
governing the effective date of a monetary award of 
compensation.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

